               Case 1:19-cv-03153-RC Document 13 Filed 01/07/20 Page 1 of 1



 1
                              UNITED STATES DISTRICT COURT
 2                                DISTRICT OF COLUMBIA
 3

 4    CLAUDIO GASTON RODRIGUEZ, and
      MARIA LAURA VARELA DE
 5    RODRIGUEZ,
 6
      Plaintiffs
 7

 8    -Against-
 9
      UNITED STATES CITIZENSHIP AND      Case No. 1:19-cv-03153-RC
10    IMMIGRATION SERVICES, an agency of
      the United States,
11
      Defendant
12

13                               VOLUNTARY DISMISSAL
14

15   TAKE NOTICE:
16
     This action is dismissed by the Plaintiffs in its entirety.
17

18   The dismissal is made pursuant to Rule 41(a) of the Federal Rules of Civil
     Procedure.
19

20   Respectfully Submitted this 7th day of January , 2020.
21
                   s/Michael E. Piston
22                 Michael E. Piston (MI 002)
                   Attorney for Plaintiff
23                 225 Broadway,
                   Suite 307
24                 New York , NY, 10007
                   Ph: 646-845-9895
25                 Fax: 206-770-6350
                   Email: michaelpiston4@gmail.com
26

27

28


                                                 1
